Title: To George Washington from Major General Benedict Arnold, 11 October 1778
From: Arnold, Benedict
To: Washington, George


          
            Dear General
            Philadelphia 11th Octr 1778
          
          The want of News agreable or entertaining, with Indisposition, will I hope apologize to your Excellency for my long Silence. The third Instant I was inform’d that the Enemy meditated an Attack on little Egg Harbor, where there were several Privateers and fifteen or twenty Sail other Vessells, with a considerable Quantity of European and West India Goods. Coll Procters Regiment was ordered to march imediately for the Defence of the Place, & next day I sent one hundred Militia to reinforce him, Col. Procter reachd the Neighbourhood of Egg Harbor the 7th, where he was join’d by only fifty Militia, altho’ they had been order’d out four days before. This Force was not sufficient to oppose the Enemy, who appeared with a Frigate, two sloops two row-Gallies and Six flatt bottom Boats, & landed about five hundred Men; burnt all the Houses, Eight or Ten Vessells & did considerable other damage. fortunately most of the valuable Goods, and part of the Vessells were removed to the Forks, thirty Miles above, and were saved.
          About this time Count Polaski’s Legion and some Militia arrived, when the Enemy thought proper to embark, the last Account from them, was the 9th when they were making towards great Egg-Harbor, with design as was supposed, to destroy that Place: Count Polaski’s Corps, Col. Procters Regiment, with some Militia were watching their Motions.
          I have no News to add worth Notice, with the highest Respect & Esteem, I have the Honor to be Dear General, Your Excellency’s most obedient, Humble Servant
          
            B. Arnold
          
        